SUPPLEMENTAL NOTICE OF ALLOWANCE
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for detecting a capacitance formed by the tool and the counterpart electrodes” found in claim14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In regard to claim 14, the description of “a device for detecting a capacitance formed by the tool and the counterpart electrodes” is found in the specification in page 5 lines 13 – 23, as the change in capacitance is detected using an oscillator circuit and the oscillator frequency (thus this or an equivalent is the interpretation).
*****Note this is not a rejection, only a description explaining how the claim is interpreted based on the claim language*****

Allowable Subject Matter
Claims 1-24 are allowed.
In regard to claim 1, the prior art does not teach or render obvious detecting a change in a capacitance formed by the tool and a counterpart electrode that is electrically insulated from the tool wherein the detecting of the change includes detecting a periodic change in the capacitance, wherein the periodic change is caused by the substance being arranged in a region relative to the tool and by a geometrical property of the tool within the region changing periodically upon a movement of the tool and in the combination as claimed (see Applicant argument of the rejection filed on March 1, 2021 as the explanation/argument is well done and no additional prior art was found to read on the combination steps seen in claim 1).
Claims 2-13 and 16-22 further limit claim 1 and are also allowable (except the objection to claims 9 and 11 noted above).
In regard to claim 14, the prior art does not teach or render obvious wherein the movable tool has a geometrical property which, upon movement of the movable tool, changes periodically within a region relative to the movable tool, and wherein the detecting of the change includes detecting a periodic change in the capacitance, the periodic change being caused by the substance being arranged in the region relative to the movable tool, and by the geometrical property of the movable tool within the region changing periodically upon movement of the movable tool and in the combination as claimed.
Claims 15 and 23 further limit claim 14, and, therefore, are also allowable.
With regard to the IDS filed on 30 June 2022 – and specifically the Notice of Opposition from the European Patent Office filed on 10 May 2022, where US 7888826 and EP1234285 are cited for disclosing the claimed invention.  Upon review, it is determined the claims are still allowable for the reasons described above.  Noting specifically the language “detecting a change in capacitance formed by the tool and a counterpart electrode …, wherein the detecting of the change includes detecting a periodic change in capacitance”.  It is understood that in these two pieces of prior art, as well as the prior art cited previously, that the “capacitance formed by the tool and a counterpart electrode” is not specifically detected/monitored for “a periodic change”.  That combination is the key feature in combination with the rest of the claim.  Other pieces of prior art, as well as these two specific pieces of prior art disclose an increase in current drawn by the blade being detected and that there is a capacitance between the tool and a counterpart electrode.  While current is related to capacitance (C = q/(IR), where q is the charge), there is not a clear correlation that this current is a rationale to detect a periodic change in the capacitance between the tool and a counterpart electrode (noting that there is also a capacitance between the substance (user’s hand/finger) and the counterpart electrode (ground)).
See for example figures 2a-2f of the present invention, see periodic signal element 26 as well as the period Tz shown in figure 2f - that a periodic change of this capacitance is detected:


    PNG
    media_image1.png
    766
    692
    media_image1.png
    Greyscale

In comparison, in EP1234285 in figure 7 (shown below) shows a signal that occurs when the finger of a user contacts a blade, each of the drops represents a single tooth moving through the skin of a finger [paragraph 59], which is clearly different than a “detection of a periodic change of the capacitance between the tool and a counterpart electrode””

    PNG
    media_image2.png
    212
    706
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896